UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                               No. 01-4614
RODNEY GLENN PARNELL,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-39)

                   Submitted: November 26, 2001

                       Decided: December 10, 2001

       Before LUTTIG and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Benjamin H. White, Jr., United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                     UNITED STATES v. PARNELL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Rodney Glenn Parnell pled guilty to possession of a machine gun,
in violation of 18 U.S.C. § 922(o) (1994) and possession of an unreg-
istered silencer, in violation of 26 U.S.C. § 5861(d) (1994). On
appeal, Parnell claims the district court erred by imposing pursuant to
U. S. Sentencing Guidelines Manual § 3A1.2(b) (2000), a three-level
increase in base offense level for assaulting the arresting officer in a
manner giving rise to the possibility of serious bodily injury. Finding
no reversible error, we affirm.

   We review the findings of fact of the district court for clear error
and give due deference to the district court’s application of the guide-
lines to the facts. United States v. Cutler, 36 F.3d 406, 407 (4th Cir.
1994). Under USSG § 3A1.2(b), if "during the course of the offense
or immediate flight therefrom, the defendant . . . knowing or having
reasonable cause to believe that a person was a law enforcement or
corrections officer, assaulted such officer in a manner creating a sub-
stantial risk of serious bodily injury," the offense level is increased
three levels. We conclude the district court did not clearly err in
applying USSG § 3A1.2. See United States v. Sloley, 19 F.3d 149,
154 (4th Cir. 1994).

   Accordingly, we affirm Parnell’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED